DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/17/2022 has been entered. Claims 1-4, 6-10, 12-16 and 18 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-4, 6-10, 12-16 and 18 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Falchuk (US PGPub 2009/0037832) in view of Howard (Howard, N., Cambria, E. Intention awareness: improving upon situation awareness in human-centric environments. Hum. Cent. Comput. Inf. Sci. 3, 2013), and in further view of Howard2 (N. Howard, "Application of intention awareness and sentic computing for sensemaking in joint-cognitive systems," 2013 IEEE Symposium on Intelligent Agents (IA), 2013, pp. 1-4, hereinafter Howard2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Falchuk (US PGPub 2009/0037832) in view of Howard (Howard, N., Cambria, E. Intention awareness: improving upon situation awareness in human-centric environments. Hum. Cent. Comput. Inf. Sci. 3, 2013), and in further view of Howard2 (N. Howard, "Application of intention awareness and sentic computing for sensemaking in joint-cognitive systems," 2013 IEEE Symposium on Intelligent Agents (IA), 2013, pp. 1-4, hereinafter Howard2).

Regarding claims 1, 7 and 13, Falchuk teaches a method implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (Falchuk, see abstract, An inventive system and method for determining and presenting contextual suggestions on a mobile device is presented), the method comprising:
receiving, at the computer system, data relating to a plurality of aspects of at least one person, including data from at least one of physical or physiological sensors and communicatively connected devices (Falchuk, see paragraphs 0021 and 0025, The server 10 components can include incoming context handler and/or context polling 24, visual or user interface 26 for context, query input, etc., goal resolution 18, goal inferral 20, and user context 22. As events occur, such as the ;
extracting, at the computer system, from the received data, features relevant to events relating to at least one person (Falchuk, see paragraph 0025, Given the goal stored by the system for the user, the goal resolution component 18 scours the user context 22, possibly applying rules, to see whether a given goal can be advanced by a given event(s). The system may, by referring to the canonical schemata that define the semantics of event details);
extracting, at the computer system, at least one intent of at least one event relating to at least one person, wherein the extracted intent comprises a strategic intent comprising that which the at least one person seeks to achieve over a long-term in a domain and a tactical intent comprising that which the at least one person seeks to achieve over a short-term (Falchuk, see paragraph 0032, A key part of the system captures the user's “goals” in several ways. These goals can include short term explicitly stated goals, e.g. buy a shirt at The Gap®, short term implicitly inferred goals, e.g. if a shirt is to be bought soon then the credit card must be activated (thus the user sees a notification such as “activate your credit card so that you can buy that shirt you want”), long term explicitly stated goals, e.g., “learn how to play piano”, and long term inferred goals); and
performing, at the computer system, an action based on the extracted at least one intent (Falchuk, see paragraph 0024, The notifier 16 can marshal a visual or ambient notification that the system intends the user to consume, making best use of .

Falchuk teaches the above yet fails to teach wherein extracting the at least one intent comprises performing intention awareness processing to form intention awareness vectors, including consistent tracking and extrapolation of objects in an environment and circumstantial semantics, performing Sentic processing to form intention Sentic vectors, including using conceptual and affective information associated with objects and actors of the environment.
Then Howard teaches wherein extracting the at least one intent comprises performing intention awareness processing to form intention awareness vectors, including consistent tracking and extrapolation of objects in an environment and circumstantial semantics (Howard, see section Introduction on page 1, This paper discusses Intention Awareness (IA) as the process of integrating actors’ intentions into a unified view of the surrounding environment. IA includes many of the basic principles of Situation Awareness (SA), such as consistent tracking and extrapolation of objects in the user’s environment),
performing Sentic processing to form intention Sentic vectors, including using conceptual and affective information associated with objects and actors of the environment (Howard, see section Introduction on pages 1-2, the system exploits circumstantial semantics and sentics, that is, the conceptual and affective information associated with objects and actors of the operating environment).


Falchuk in view of Howard teaches the above yet fails to teach generating an ensemble datastream representing the extracted at least one intent by fusing the intention awareness vectors and the Sentic vectors.
Then Howard2 teaches generating an ensemble datastream representing the extracted at least one intent by fusing the intention awareness vectors and the Sentic vectors (Howard2, see section Introduction on page 1, This paper proposes an ensemble of IA [2] and sentic computing [3] (framework outlined in Section II) as a means of improving synchronization in sensemaking between the human reasoner and the associate system interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falchuk in view of Howard with application of intention awareness and sentic computing for sensemaking in Joint-Cognitive systems of Howard2, because doing so would make Falchuk in view of Howard more efficient in providing synchronized sensemaking processes in enabling associate systems to recognize the state of human activity by exploiting not only situational 

Regarding claims 2, 8 and 14, Falchuk in view of Howard and Howard2 teaches wherein the data relating to a plurality of aspects of at least one person comprises live data retrieved from a plurality of capture points that at least one person is exposed to (Falchuk, see paragraph 0030, The system can sense, and integrate with, multiple settings from a user's distributed set of personal context, e.g. online calendars, tasks, home appointments, etc., that is, the system is able to read and understand data from users' digital personal context, found in any of the user's networked and local systems that store data) and interacts with;
the communicatively connected device comprises at least one of a microphone, room camera, fridge camera, smart mobile, smart refrigerator, smart watch, smart fire alarm, smart door lock, smart bicycle, medical sensor, fitness tracker, smart security system, voice controller, dash button, doorbell cam, mobile robot, smart light switch, and air quality monitor (Falchuk, see paragraph 0020, a client or mobile device 12, such as a mobile telephone or handset);
the physical and physiological sensor comprises at least one of an audio sensor, video sensor, electro-encephalogram sensor, electro-cardiogram sensor, heart rate sensor, breathing rate sensor, blood pressure sensor, body temperature sensor, head movement sensor, body posture sensor, and blood oxygenation level sensor, humidity sensor, biometric sensor (Falchuk, see paragraph 0034, A further basis for machine understanding of typed-in information may come from a schema, taxonomy, ontology, 
the data further comprises at least one of browsing history, bookmarks, browsing behavior, time spent on particular web pages, location history, calendar with past and upcoming events, social media activity, posts, social network graph, text, audio, video, social media content, chat, Short Message Service (SMS), email, medical visits, current diseases, medical treatments, real-time movements, breathing, cardiac frequency, and sleep patterns (Falchuk, see paragraph 0025, As events occur, such as the creation of new scheduled calendar events or a change of location by the user in question, they pass through the system and have some effect on the context, e.g. modify it).

Regarding claims 3, 9 and 15, Falchuk in view of Howard and Howard2 teaches wherein the features relevant to events relating to at least one person are extracted using artificial intelligence and machine learning models trained using data relating to a plurality of aspects of at least one person, wherein data relating to actions that are highly-specific predictors for particular intents are tagged (Falchuk, see paragraph 0034, Toward that end, there are several Artificial Intelligence techniques that can be used to structure the information and/or knowledge associated with goals and the relevant world knowledge which include frames, semantic nets and similar knowledge representation methods).

Regarding claims 4, 10 and 16, Falchuk in view of Howard and Howard2 teaches wherein at least one intent of at least one event relating to at least one person is 
ontologies methodology is used to create a supporting framework for intention query by defining concepts, sub-concepts, relationships, and aggregations of multiple concepts (Falchuk, see paragraph 0029, User context 22 can be a hierarchic, rich state model having subtrees, such that each subtree is an instance of a context ontology and thus permits machine-readable interpretation and inference. Such a structure affords finer and finer aspects of context going downwards in the tree and/or subtree).

Regarding claims 6, 12 and 18, Falchuk in view of Howard and Howard2 teaches wherein the physical action comprises at least one of generating an alarm, providing information or suggestions, and providing narrativization of events (Falchuk, see paragraph 0024, The notifier 16 can marshal a visual or ambient notification that the system intends the user to consume, making best use of system resources to adapt the notification to inform the user that there is a suggestion waiting, etc. The vibrate mode, colors, sounds, etc., of the client 12 handset can be operated by the notifier 16.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443